NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 JUANA INES SALAZAR-ARMENTA,                     No. 06-70748

               Petitioner,                       Agency No. A074-820-499

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Juana Ines Salazar-Armenta, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision finding her removable for having participated



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
in alien smuggling. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

de novo questions of law. Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

       The IJ correctly determined that Salazar-Armenta is inadmissible due to her

participation in alien smuggling. See 8 U.S.C. § 1182(a)(6)(E)(i); see also

Altamirano, 427 F.3d at 592.

       We lack jurisdiction to consider Salazar-Armenta’s contention that the I-213

form did not demonstrate whether a government agent had informed her of her

rights because she did not raise that issue before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LA/Research                               2                                   06-70748